Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 8,989,896).

Regarding claim 1, Brown discloses a container carrier (Fig.2E), comprising: 
a body having a longitudinal channel having a central portion and two side portions, the central portion having a bottom portion and a greater depth than a depth of channel portions on either side of the central portion (Fig. 2E), 
wherein the body comprises roof portions that cover the two channel side portions (Fig. 2E), and 
wherein the carrier channel is configured to allow movement of containers only in the longitudinal direction of the channel (Fig. 2E).

Regarding claim 2, Brown further discloses the channel is configured to hold blister packages (Fig. 2E) (Abstract).

Regarding claim 3, Brown further discloses the channel is configured to (capable of) hold blister packages holding a single dose of medication (Fig.2E) (Abstract).

Regarding claim 4, Brown further discloses having no roof above the central portion of the channel (Fig.2E).

Regarding claim 5, Brown further discloses one or more blister packages inside the channel (Fig.2E).

Regarding claim 6, Brown further discloses the channel is configured to hold a container having a base portion defining a cavity and a planar closure that encloses an open end of the base portion and extends beyond a width of the base portion (Fig.2E).

Regarding claim 7, Brown further discloses one or more of the containers (10) (Fig.2E).

Regarding claim 8, Brown further discloses the channel is configured to hold the container such that a bottom of the base portion does not touch a bottom of the central portion of the channel (Fig.16).

Regarding claim 9, Brown further discloses a plurality of blister packages each containing a single dose of medicine, the plurality of blister packages corresponding to a prescription order for a single patient (Abstract) (Fig.2D) (Col.7, lines 34+).

Regarding claim 10, Brown discloses a container carrier system, comprising: 
a first carrier (Fig.2E) according claim 1; 
a second carrier according to claim 1 (Fig.12), and 
a means for pushing containers from the first carrier into the second carrier (Col.14, lines 53+).

Regarding claim 11, Brown discloses a system for holding and moving blister packages, comprising: 
a blister package holder defining a cavity (Fig.2E), the blister package holder having a bottom portion and a longitudinal direction (Fig.2E), 
wherein the blister package holder cavity has a cross-section shaped like a cross- section of a top-hat (Fig.2E), and a portion of the holder corresponding to a brim of the top-hat is configured to hold flanges of the blister package (Fig.2E), and 
wherein the blister package holder allows movement of the blister packages only in the longitudinal direction (Fig.2E).

Regarding claim 12, Brown discloses a method of holding a plurality of blister packages (10), each blister package comprising a base portion defining a cavity and a planar closure that encloses an open end of the base portion and extends beyond a width of the base portion (Fig. 2E), comprising: 
placing the plurality of blister packages in a carrier having a carrier body having a longitudinal channel having a central portion and two side portions (Fig. 2E), the central portion having a bottom portion and a greater depth than a depth of channel portions on either side of the central portion (Fig. 2E), 
wherein the body comprises roof portions that cover the two channel side portions (Fig.12E), and 
wherein the carrier channel is configured to allow movement of the plurality of blister packages only in the longitudinal direction of the channel (Fig. 2E) (Col.9, lines 15+).

Response to Arguments
Applicant's arguments filed 5/4/2022 with respect to the 102 rejections of the claims have been considered but are moot because the arguments do not apply based on the new grounds of rejection and new interpretation of the references being used in the current rejection, necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gherdan further discloses a container carrier.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652